t c memo united_states tax_court michael e adighibe petitioner v commissioner of internal revenue respondent docket no 24251-12l filed date michael e adighibe pro_se emerald g smith for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal revenue service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the levy was proper as a matter of law we agree and accordingly will grant the motion background respondent examined petitioner’s federal_income_tax returns for the and tax years respondent made adjustments to petitioner’s tax_liabilities based in part on respondent’s findings that petitioner was not engaged in a trade_or_business for those years that petitioner failed to report various items of income and that petitioner failed to substantiate claimed deductions on date respondent issued to petitioner a notice_of_deficiency for both years petitioner does not dispute that he received the notice_of_deficiency and he did not contest either deficiency by filing a petition with this court on date petitioner filed hi sec_2010 federal_income_tax return but did not pay the reported tax_liability after adjusting for mathematical errors all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent assessed on date the tax due a late-filing penalty and interest for petitioner’ sec_2010 tax_year on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for tax years on date petitioner through his representative timely mailed to respondent a completed form request for a collection_due_process or equivalent_hearing in his request for a cdp hearing petitioner did not contest the underlying liabilities but did seek a collection alternative in the form of an installment_agreement or offer-in-compromise the irs acknowledged receipt of petitioner’s request via letter dated date on date a settlement officer so from the irs appeals_office sent petitioner a letter with a copy to his representative scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection alternative petitioner would need to provide her with a copy of a completed form 433-a collection information statement for wage earners and self-employed individuals the so told petitioner that he also would need to provide a signed tax_return an oic application fee or request for exception and the required first payment of his offer neither petitioner nor his representative responded to the so’s request for information or otherwise communicated with the so before the hearing on date neither petitioner nor his representative participated in the scheduled cdp hearing after the scheduled time for the cdp hearing had passed the so sent petitioner a second letter requesting within days the same financial information that she sought in her first letter on date the so received a fax from petitioner’s new representative second representative the second representative sought to reschedule the cdp hearing asserting the need for additional time to gather petitioner’s information and prepare a form 433-a on date the so and the second representative spoke via telephone the second representative agreed to hold a telephone cdp hearing while they were both on the phone during their call on august the second representative sought additional time to gather financial information from petitioner the second representative declined the so’s invitation to schedule a face-to-face hearing rather the only issue he raised with her was a request for more time to provide financial information to support an installment_agreement the so noted in her file that the second representative was employed by the same firm as the first representative and that the financial information had been requested more than days previously however she agreed to give the second representative two more weeks--until date--to provide petitioner’s financial information the so warned that if she did not receive the information by august she would issue a notice_of_determination based on the information in the case file on date the day the materials were due the second representative left a voicemail message for the so the so returned the call the next day and spoke with the second representative during their conversation the second representative indicated to the so that he had been unable to reach petitioner and was therefore unable to submit the requested information as a result the so sustained the determination to proceed with collection of the tax_liabilities by levy on date the irs issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or petitioner timely sought review in this court petitioner resided in pennsylvania when he filed this petition with the court discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing there is a genuine dispute rule d see sundstrand corp t c pincite in the light of the irs motion its supporting affidavits and petitioner’s response the court concludes that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court shall apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is properly at issue the court will review the commissioner’s determination de novo 114_tc_176 where there is no dispute concerning the underlying tax_liability the court reviews the irs decision for abuse_of_discretion id pincite an abuse of discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioner had an opportunity to dispute the underlying tax_liabilities for and a notice_of_deficiency was mailed to him for those years he does not dispute that he received it and he did not seek review in this court having forfeited that opportunity petitioner could not contest his underlying tax_liability for or in his cdp hearing and cannot do so before this court see sec_6330 sec_301_6330-1 q a-e2 f q a-f3 proced admin regs we will therefore review the irs’s determination concerning and for abuse_of_discretion see goza t c pincite because petitioner did not receive a notice_of_deficiency for or otherwise have an opportunity to dispute his liability for that year he could have raised his underlying tax_liability for that year at his cdp hearing see sec_301_6330-1 q a-e2 proced admin regs however because neither petitioner nor his representative challenged his underlying liability for before the irs appeals_office we cannot review his underlying liability for that year either see sec_301_6330-1 q a-f3 proced admin regs we will accordingly review the irs’s determination concerning for abuse_of_discretion see goza t c pincite c analysis because petitioner’s underlying tax_liabilities are not properly at issue the only question we consider is whether respondent abused his discretion in sustaining a levy to collect those liabilities we review the record to determine whether the appeals officer verified that the requirements of applicable law and administrative procedure have been met considered whether the issues raised by the taxpayer have merit and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or levy including challenges to the petitioner attached maps telephone directories client lists and canceled checks to his response to respondent’s motion for summary_judgment evidently to support his assertions that he had a trade_or_business in and and that respondent’s disallowance of his claimed expense deductions was improper however as discussed in the text we cannot review petitioner’s underlying tax_liabilities for the years at issue even if we were able to review those underlying tax_liabilities as petitioner seems to desire his documentation relates to years and and would be irrelevant appropriateness of collection actions and offers of collection alternatives sec_6330 and iii neither petitioner nor his representative participated in the originally scheduled cdp hearing at the august cdp hearing petitioner’s sole contention raised through the second representative was that he wanted an installment_agreement the so properly declined to consider an installment_agreement however because petitioner failed to provide the so with the requested financial information even after the so granted an extension of time to petitioner’s representative the extension of time that the so granted on august was in addition to multiple extensions of time she had granted previously our review of the record convinces us that the irs went the extra mile in this case and that petitioner and his successive representatives were simply unresponsive it is clear from our review of the record that the appeals officer verified that the requirements of applicable law and administrative procedure were followed petitioner asserts that he was out of the country from august to date and was thus unable to communicate either with the so or the second representative during this period this excuse is unconvincing petitioner had nine weeks to supply the requested financial information which was originally requested on may the so provided the final 14-day extension on august before petitioner left the country petitioner has not explained why he did not inform either the so or his representative that he was about to leave the country for three weeks that petitioner’s claims lack merit and that in sustaining the levy the appeals officer properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 finding no abuse_of_discretion in any of these respects we will grant summary_judgment for respondent and affirm the proposed collection action an appropriate order and decision will be entered in his response petitioner appears to question the quality of his representation during the irs administrative proceedings this court is a court of limited jurisdiction and we lack general equitable powers see 484_us_3 we cannot address petitioner’s alleged grievances in this respect
